The plaintiff brought suit to recover damages for personal injury alleged to have been caused by the negligence of the defendants in the operation of a train of the Southern Railway Company. At the close of the plaintiff's evidence the action was dismissed as in case of nonsuit. After careful examination of the evidence and of the briefs filed on behalf of plaintiff and defendant, we are convinced that the plaintiff is not entitled to the recovery of damages. The judgment dismissing the action is therefore
Affirmed.